                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


JERRY EUGENE KIRSCH, JR.                                                            PLAINTIFF


v.                                  4:19-cv-00914-DPM-JJV


ANDREW SAUL,
Commissioner,
Social Security Administration,                                                   DEFENDANT


             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                                        INSTRUCTIONS

       This recommended disposition has been submitted to Chief United States District Judge

D. P. Marshall Jr. The parties may file specific objections to these findings and recommendations

and must provide the factual or legal basis for each objection. The objections must be filed with

the Clerk no later than fourteen (14) days from the date of the findings and recommendations. A

copy must be served on the opposing party. The district judge, even in the absence of objections,

may reject these proposed findings and recommendations in whole or in part.

                              RECOMMENDED DISPOSITION

       Plaintiff, Jerry Kirsch, has appealed the final decision of the Commissioner of the Social

Security Administration to deny his claim for supplemental security income. Both parties have

submitted appeal briefs1 and the case is ready for a decision.




1
  Plaintiff is proceeding pro se and his brief fails to state any issues of reversible error.
Nevertheless, the Commissioner has proceeded with a defense based on the substantial evidence
test. Accordingly, I have proceeded by way of a general review on whether or not the ALJ’s
decision is supported by substantial evidence.
       A court’s function on review is to determine whether the Commissioner’s decision is

supported by substantial evidence on the record as a whole and free of legal error. Slusser v.

Astrue, 557 F.3d 923, 925 (8th Cir. 2009); Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997); see

also 42 U.S.C. §§ 405(g), 1383(c)(3).     Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v. Perales, 402

U.S. 389, 401 (1971); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir. 1996). In assessing the

substantiality of the evidence, courts must consider evidence that detracts from the

Commissioner’s decision as well as evidence that supports it; a court may not, however, reverse

the Commissioner’s decision merely because substantial evidence would have supported an

opposite decision. Sultan v. Barnhart, 368 F.3d 857, 863 (8th Cir. 2004); Woolf v. Shalala, 3 F.3d

1210, 1213 (8th Cir. 1993).

       The history of the administrative proceedings and the statement of facts relevant to this

decision are contained in the Commissioner’s briefs and are not in serious dispute. Therefore,

they will not be repeated in this opinion except as necessary. After careful consideration of the

record as a whole, I find the decision of the Commissioner is supported by substantial evidence.

       Plaintiff is fairly young – only forty-three years old at the time of the administrative

hearing. (Tr. 32.) He is a high school graduate and attended college. (Id.) He has past relevant

work as a cook, merchandise deliverer, and stock clerk. (Tr. 20.)

       The Administrative Law Judge (ALJ)1 found Mr. Kirsch had not engaged in substantial


1
 The ALJ followed the required sequential analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment;
(3) if so, whether the impairment (or combination of impairments) met or equaled a listed
impairment; and (4) if not, whether the impairment (or combination of impairments) prevented the
claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).

                                                2
gainful activity since March 16, 2016, the alleged onset date.             (Tr. 12.)   He has “severe”

impairments in the form of degenerative disc disease and depression. (Tr. 13.) The ALJ further

found Mr. Kirsch did not have an impairment or combination of impairments meeting or equaling

an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.2 (Tr. 13-14.)

          The ALJ determined Mr. Kirsch had the residual functional capacity to perform a reduced

range of light work given his mental and physical impairments. (Tr. 15.) Given his residual

functional capacity assessment, the ALJ determined Plaintiff could no longer perform any of his

past work. (Tr. 20.) Therefore, the ALJ utilized the services of a vocational expert to determine

if jobs existed that Plaintiff could perform despite his impairments. (Tr. 39-42.) Given the

opinion of the vocational expert, the ALJ determined Mr. Kirsch could perform the jobs of small

parts assembler and inspector and hand packager. (Tr. 21.) Accordingly, the ALJ determined

Mr. Kirsch was not disabled. (22.)

          The Appeals Council denied Plaintiff’s request for a review of the ALJ’s decision, making

his decision the final decision of the Commissioner.          (Tr. 1-4.)     Plaintiff filed the instant

Complaint initiating this appeal. (Doc. No. 2.)

          As the Commissioner points out, Plaintiff’s own testimony fails to support an allegation of

complete disability. Plaintiff testified he has no problems walking, lifting, carrying, or “picking

things up.” (Tr. 33.) For household chores, Mr. Kirsch mows the yard, helps with his father’s

barn, takes out the trash, cooks, cleans, washes the dishes, and “bring[s] in food.” (Tr. 32.) He

also reported he was capable of driving a vehicle. (Tr. 32-33.)

          When asked, “. . . what is it that keeps you from being able to work full-time,” Plaintiff




2
    420 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926.

                                                   3
testified:

        Just like reading some of the paperwork that you sent me, like over a year I haven’t
        held a position, a job position over a year; for a long time. Maybe 2006 was the
        last time that I’ve held one for any length of time. That’s what I was hoping a
        psychiatrist or whatnot could help me decide. But I’m not sure what’s going to
        happen with that, then.

(Tr. 36.)

        James A. Simpson, M.D., completed a General Physical Examination of Mr. Kirsch. (Tr.

322-326.)    Dr. Simpson noted nothing disabling - concluding it was a normal physical

examination and Plaintiff had no physical limitations. (Tr. 326.)

        With regard to Plaintiff’s allegations of mental limitation, Kenneth Hobby, Ph.D.,

performed a Mental Diagnostic Evaluation of Mr. Kirsch. (Tr. 308-318.) Dr. Hobby diagnosed

Plaintiff with “Unspecified Anxiety Disorder with mild social anxiety, and reactive features.”

(Tr. 315.) But Dr. Hobby also noted nothing that could be considered disabling. (Tr. 317.) And

the reasons Mr. Kirsch gave Dr. Hobby for his inability to work fail to support an allegation that

Plaintiff is incapable of performing all forms of work activities.

        “Disability” is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A) (emphasis added). A “physical or mental impairment . . . results from

anatomical, physiological, or psychological abnormalities which are demonstrable by medically

acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3). Although

Plaintiff has been diagnosed with mental illness, the ALJ’s residual functional capacity assessment

is supported by substantial evidence of record.

        I have considered the arguments outlined in Plaintiff’s brief, (Doc. No. 12), and find them

to be without merit. It is not the task of this Court to review the evidence and make an independent
                                                   4
decision. Neither is it to reverse the decision of the ALJ because there is evidence in the record

which contradicts his findings. The test is whether there is substantial evidence on the record as

a whole which supports the decision of the ALJ. E.g., Mapes v. Chater, 82 F.3d 259, 262 (8th

Cir. 1996); Pratt v. Sullivan, 956 F.2d 830, 833 (8th Cir. 1992).

         I have reviewed the entire record, including the briefs, the ALJ’s decision, the transcript of

the hearing, and the medical and other evidence. There is ample evidence on the record as a whole

that “a reasonable mind might accept as adequate to support [the] conclusion” of the ALJ in this

case. Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Reutter ex rel. Reutter v.

Barnhart, 372 F.3d 946, 950 (8th Cir. 2004). The Commissioner’s decision is not based on legal

error.

         IT IS THEREFORE RECOMMENDED that the final decision of the Commissioner be

affirmed and Plaintiff’s Complaint be dismissed with prejudice.

         DATED this 8th day of April 2020.


                                                ____________________________________
                                                JOE J. VOLPE
                                                UNITED STATES MAGISTRATE JUDGE




                                                   5
